Citation Nr: 1402869	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  05-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a thoracic spine disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

4.  Entitlement to an initial, compensable rating for residuals of left ankle sprain, prior to April 6, 2005.

5.  Entitlement to a rating in excess of 10 percent for residuals of left ankle sprain from April 6, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976.

This appeal comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer (DRO) at the RO in May 2005.  She was subsequently afforded a Travel Board hearing in October 2010 before the undersigned Acting Veterans Law Judge.  Transcripts of both hearing are associated with the claims file.

In February 2011 and March 2013, the Board remanded the claims for service connection for an acquired psychiatric disorder, claimed as depression, lumbar spine disorder and thoracic disorder, to include as secondary to service-connected disability, as well as the claim for increased rating for residuals of left ankle sprain

The issues of entitlement to service connection for a lumbar spine disorder and for a thoracic spine disorder, to include as secondary to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for service connection for an acquired psychiatric disorder, claimed as depression, and the claim for increased initial rating for residuals of left ankle sprain, prior to and from April 6, 2005.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal as to the claim for service connection for an acquired psychiatric disorder, claimed as depression, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal as to the claim for an initial, compensable rating for residuals of left ankle sprain, prior to April 6, 2005, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of the appeal as to the claim for a rating in excess of 10 percent for residuals of left ankle sprain, from April 6, 2005, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

As indicated, the Veteran submitted a statement in April 2013 that she wished to withdraw from appeal the claim for service connection for acquired psychiatric disorder, claimed as depression, and the claim for increased initial rating for residuals of left ankle sprain, rated as noncompensable prior to April 6, 2005, and as 10 percent disabling from April 6, 2005.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal and they must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, is dismissed.

The appeal as to the claim of entitlement to an initial, compensable rating for residuals of left ankle sprain, prior to April 6, 2005, is dismissed.

The appeal as to the claim of entitlement to a rating in excess of 10 percent for residuals of left ankle sprain from April 6, 2005 is dismissed.




REMAND

Unfortunately the Board finds that further RO action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the Board's previous remands, the Board instructed that the Veteran be afforded a VA examination to determine the nature and etiology of the claimed lumbar and thoracic spine disorders.  The examiner was requested to address whether the Veteran's lumbar and thoracic spine disabilities are at least as likely as not related to service or secondary to service-connected disability.

On VA examination in April 2011, the VA physician's assistant only addressed whether the claimed disabilities were related to the service-connected ankle disability.  She did not provide an opinion as to whether the disabilities were related to service or aggravated by the left ankle, as requested in the Board's February 2011 remand.

Thus, the Veteran's case was remanded again in March 2013 for the purpose of obtaining a complete medical opinion.

The Veteran was afforded an examination in June 2013 by the same VA physician's assistant who conducted the April 2011 examination.  The examiner also provided an addendum opinion in October 2013.  The examiner opined that that any thoracic or lumbar spine disability is less likely as not related to service, as a review of the Veteran's claims filed showed no evidence of a back condition.  The examiner also determined that any thoracic or lumbar spine disorder was less likely as not chronically worsened or aggravated by service-connected disability, because there was no significant antalgic gait noted on examination.

The Board notes that the opinion as to direct service connection is again lacking rationale for the conclusion reached.  The examiner also did not address the Veteran's report to the effect that her back disability had its onset in service, and appears to have relied only on the lack of contemporaneous medical evidence in service in formulating her opinion.

For the reasons expressed, the medical opinion evidence currently of record is inadequate. Therefore, the Board finds that additional action to obtain the required medical opinion is necessary. See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the Veteran's claims folder to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any thoracic or lumbar spine disorder that may be present. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that a current thoracic or lumbar spine disability had its onset in or is otherwise etiologically related to service.  

In providing the requested opinion, the examiner is asked to address the Veteran's statements regarding the onset of her lumbar and thoracic spine problems in service.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  If the examiner determines that a physical examination is necessary, one should be provided. 

A complete rationale should be provided for any opinions expressed. 

2. The RO or the AMC should undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and be afforded an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


